Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/16/2022 has been entered.
 

	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-17, 20-22, and 24-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cooper (US20150149042A1).
Regarding claim 16, Cooper discloses;
A method for detecting a relative position of a mobile terminal device with respect to a vehicle (disclosed as a localization functionality, which determines a relative position of a mobile computing device, paragraph 0090), comprising: 
detecting, by at least one sensor in the vehicle, signals which are changeable by a change of position of the mobile terminal device (disclosed as the localization functionality determining the relative location of the mobile computing device, paragraph 0091, operated by an in vehicle app, element 212); 
generating first evaluation signals based on the detected signals (disclosed as communicating commands based on the determinations of the localization functionality, paragraph 0093); 
providing the first evaluation signals to a signal evaluation device (disclosed as making localization determinations from signal analysis for triangulation and range determination, paragraph 0090); 
receiving second evaluation signals from the mobile terminal device that are generated by the mobile terminal device based on detecting, by at least one sensor in the mobile terminal device, signals which are changeable by a change of position of the mobile terminal device (disclosed as the mobile device in  using localization functionality based on accelerometer/gyroscope sensors, paragraph 0092);
determining an event at the vehicle (disclosed as detecting sensor event activity, paragraph 0172); 
evaluating, by the signal evaluation device, the first and second evaluation signals for determining the relative position of the mobile terminal device with respect to the vehicle (disclosed as making localization determinations from signal analysis for triangulation and range determination, paragraph 0090 and form signals form the mobile device, paragraph 0092) in response to determining the event at the vehicle (disclosed as position determination logic to evaluate signals based on sensor event activity, paragraph 0172),  
wherein the relative position of the mobile terminal device is determined based on a change of the first and second evaluation signals received before and after the event (disclosed as a sensor event sequenced to correlate mobile computing devices at an instance of time with a particular location to a particular mobile computing device, paragraph 0172).

Regarding claim 17, Cooper discloses;
The method according to claim 16 (see claim 16 rejection), wherein the event at the vehicle is one of the following events: 
opening or closing a door (disclosed as sensor readings upon door opening/closing, paragraph 0185), a flap, a window or another opening of the vehicle; 
operating a locking device of the vehicle (disclosed as detecting and implementing lock, paragraph 0138); 
operating an ignition lock of the vehicle (disclosed as interpreting a turn ignition signal, paragraph 0117); or 
operating a starter device of the vehicle (disclosed as determinations from engine start push button, paragraph 0138).  

Regarding claim 20, Cooper discloses;
The method according to claim 16 (see claim 16 rejection), wherein generating the first or second evaluation signals includes at least one of the following steps: 
measuring a signal strength of the detected signals which are changeable by a change of position of the mobile terminal device (disclosed as using signal strengths to determine the location of a mobile computing device [mobile terminal device], paragraph 0146, Fig 6c); and/or
detecting a temporal change of the detected signals which are changeable by a change of position of the mobile terminal device (disclosed as using received signal strength indications over time, paragraph 0148).  

Regarding claim 21, Cooper discloses;
The method according to claim 16 (see claim 16 rejection), wherein the detected signals which are changeable by a change of position of the mobile terminal device include a radio signal of a communication connection between the mobile terminal device and the vehicle and/or a mobile radio signal of the mobile terminal device (disclosed as using secure short range radios, including Wi-fi, Bluetooth and NFC, for driver authentication and identification with a mobile computing device, paragraph 0074).  

Regarding claim 22, Cooper discloses;
The method according to claim 16 (see claim 16 rejection), wherein the detected signals which are changeable by a change of position of the mobile terminal device include a signal measured by the mobile terminal device and depending on the earth's magnetic field (disclosed as using magnetometer readings from the mobile device, paragraph 0198).  

Regarding claim 24, Cooper discloses;
The method according to claim 16 (see claim 16 rejection), further comprising: 
providing one or more evaluation signals changeable by a change of position of the vehicle (disclosed as tracking movement and acceleration information of the vehicle, paragraph 0182).  

Regarding claim 25, Cooper discloses;
The method according to claim 24 (see claim 24 rejection), wherein providing the one or more evaluation signals which are changeable by a change of position of the vehicle (disclosed as making localization determinations from signal analysis for triangulation and range determination, paragraph 0090) comprises at least one of the following steps: 
detecting one or more signals which are changeable by a change of position of the vehicle (disclosed as detecting signals from accelerometers of the vehicle when the vehicle moves, paragraph 0182); 
generating the one or more evaluation signals which are changeable by a change of position of the vehicle from the one or more detected signals which are changeable by a change of position of the vehicle (disclosed as generating signals when the vehicle moves, paragraph 0182); 
detecting a movement of the vehicle by means of an acceleration sensor of the vehicle (disclosed as an accelerometer in the vehicle that detects motion, paragraph 0182); 
wherein the one or more evaluation signals which are changeable by a change of position of the vehicle include a signal relating to the movement of the vehicle (disclosed as generating signals when the vehicle moves, paragraph 0182).  

Regarding claim 26, Cooper discloses;
The method according to claim 25 (see claim 25 rejection), wherein generating the one or more evaluation signals which are changeable by a change of position of the vehicle from the one or more detected signals which are changeable by a change of position of the vehicle includes at least one of the following steps: 
measuring a signal strength of the one or more detected signals which are changeable by a change of position of position of the vehicle (disclosed as using signal strengths to determine the location of a mobile computing device [mobile terminal device], paragraph 0146, Fig 6c); and/or
detecting a temporal change of the one or more detected signals which are changeable by a change of position of the vehicle (disclosed as using received signal strength indications over time, paragraph 0148).  

Regarding claim 27, Cooper discloses;
The method according to claim 16 (see claim 16 rejection), wherein evaluating the evaluation signals comprises one or more of the following steps: 
comparing a temporal change of an acceleration amplitude of the mobile terminal device and the vehicle; 
comparing movement profiles of the mobile terminal device and the vehicle; 
detecting a time instant at which a door of the vehicle is closed (disclosed as sensor readings upon door opening/closing, paragraph 0185); 
comparing acceleration profiles of the mobile terminal device and the vehicle including acceleration information of the mobile terminal device and the vehicle from a time period in which also the time instant is located at which the door of the vehicle was closed.  

Regarding claim 28, Cooper discloses;
The method according to claim 16 (see claim 16 rejection), wherein the detected signals which are changeable by a change of position of the mobile terminal device include 
an acoustic signal recorded and thus generated by the mobile terminal device by means of a microphone, and/or 
an acoustic signal recorded and thus generated by the vehicle by means of a microphone (disclosed as microphones detecting acoustic signals for triangulation, paragraph 0143).  

Regarding claim 29, Cooper discloses;
The method according to claim 16 (see claim 16 rejection), further comprising at least one of the following steps: 
generating vibrations by means of the mobile terminal device; 
generating vibrations by means of the vehicle (disclosed as vibrating seats in a vehicle, paragraph 0221-0222); 
wherein the detected signals which are changeable by a change of position of the mobile terminal device include a vibration signal generated by the mobile terminal device and/or a vibration signal generated by the vehicle (disclosed as the vehicle activating a vibration for a duration of time to compare accelerometer data, paragraph 0221-0222).  

Regarding claim 30, Cooper discloses;
A system for detecting a relative position of a mobile terminal device with respect to a vehicle, comprising: a mobile terminal device (disclosed as a mobile computing device, element 300); and a vehicle (disclosed as a vehicle, element 20); wherein the system is configured to execute a method of claim 16 (see claim 16 rejection). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Cooper (US20150149042A1), and further in view of Otten (US20050197198A1).
Regarding claim 19, Cooper teaches;
The method according to claim 16 (see claim 18 rejection). However, Cooper does not explicitly teach; wherein the first and second evaluation signals are buffered in a ring buffer and wherein only signal data of a selected time period is buffered for evaluation.  
Otten teaches; wherein the generated evaluation signals are buffered in a ring buffer and wherein only signal data of a selected time period is buffered for evaluation (taught as storing information received by sensors in a circular buffer, paragraph 0088).  
	It would be obvious to one of ordinary skill in the art to store information in a circular buffer as taught by Otten in the system taught by Cooper in order to improve memory management and analysis. A circular buffer stores data for a predetermined amount of time, as taught by Otten (paragraph 0088), which limits the amount of memory needed to store relevant sensor information. 

Response to Arguments
Applicant argues on pages 6-7 of the remarks that Cooper does not disclose the material of claim 16. Specifically, based on determining the relative positioning based on a change of the detected first and second evaluation signals before and after the event. The examiner respectfully disagrees. Cooper discloses the detection of events, and using localization logic implemented to determine the position of individual mobile devices based on sequenced sensor data (paragraph 0172). This indicates that a localization is performed multiple times around the sensor event, and thus discloses the claimed material. 

	Applicant argues on page 7 of the remarks that Cooper does not disclose the material of claim 20. The applicant’s arguments relating to claim 20 are irrelevant, as the argued material has been canceled from claim 20 and moved to claim 16, which has been addressed above.
	

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL ANFINRUD whose telephone number is (571)270-3401. The examiner can normally be reached M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571)270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GABRIEL ANFINRUD/Examiner, Art Unit 3662                                                                                                                                                                                                        
/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662